MacKINNON, Circuit Judge
(concurring) :
To my mind, the strongest ground for requiring the statement of reasons is that it is impossible to determine from the order of the Zoning Commission whether it denied the motion for interim zoning after full consideration of the *242merits of that request, or because it concluded it was beyond the legal authority of the Commission to freeze construction in the manner requested, or for other reasons.
JUDGMENT
PER CURIAM.
The background of these appeals is outlined in our opinion herein dated February 6, 1973. At that time we stated:
“In reviewing the action of the Zoning Commission, we consider only whether ‘in denying the application [the Commission] was arbitrary and capricious, [i. e. its decision had] no substantial relationship to the general welfare.’ * * * ”
(At 407.) At that time also, we remanded the cases to the Zoning Commission for “a statement of the reasons for its challenged decision.” (At 407.) These reasons are now before us, and we cannot say that the Commission acted arbitrarily and capriciously in arriving at its decision.
Under the circumstances, it is ordered and adjudged by this court that the judgment of the District Court appealed from in these causes is hereby affirmed.